Citation Nr: 1749279	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-03 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for major depressive disorder, to include unipolar depression.

2. Entitlement to an evaluation in excess of 10 percent for left hip disability.

3. Entitlement to a compensable for right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 2001 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of that hearing has been prepared and is associated with the file.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that her service-connected depression, left hip, and right knee disabilities have all become significantly worse (see notice of disagreement, April 2013, substantive appeal, January 2014, and her testimony before the undersigned VLJ in October 2016). 

Regarding her diagnosis of depression, currently rated at 30 percent disabling, the Veteran wrote in her substantive appeal that she deals everyday with highs and lows, with some days worse than others.  She stated that she has constant suicidal thoughts and that she must take medication every day.  The Veteran testified that she has been prescribed additional medications for her depression, and that when she was unable to receive her medications due to a period of homelessness, her symptoms increased in type and severity.  The Board notes that the last mental health VA examination afforded the Veteran was in June 2012, with a July 2012 report.  

Regarding her left hip, currently rated at 10 percent disabling, and her right knee, currently rated at zero percent disabling, the Veteran wrote in her substantive appeal that she is in constant pain due to both.  She stated that muscle relaxants and the medication Naproxen provide little to no relief of pain.  She noted that she had unbalanced wear on her shoes and limited range of motion.  She wrote that she is unable to stand or sit for more than ten to fifteen minutes.  She stated that her left hip and right knee are related, and that the injury to her right knee makes her left hip worse.  

The Veteran testified that her left hip pops in and out of place, and it's very painful.  She stated that sitting and standing are difficult and she has difficulty finding a comfortable position.  

The Veteran testified that her right knee disability causes her to use her left leg to compensate, which makes her hip pain even worse.  She testified that she experiences popping and cracking all the time in her right knee. 

Where evidence indicates an increase in severity in service-connected disabilities, a remand is necessary for updated examinations.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As the Veteran's medical examinations are more than five years old, a concurrent medical examination is required to adjudicate the severity of the Veteran's current disabilities.



Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain outstanding records pertinent to the Veteran's claim.  Specifically, obtain the Veteran's medical treatment records from the Houston VAMC, and the VA clinics in Texas City and Galveston from 2008 to the present.  If any requested records are not available, the file should be annotated to reflect such, and the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e). 

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate mental health examination to determine the severity of her service-connected depression.  The entire claims file should be made available to, and reviewed by, the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of her service-connected left hip disability.  The entire claims file should be made available to, and reviewed by, the examiner, and it should be confirmed that such records were available for review.  

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  These determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible. See Correia v. McDonald, 28 Vet. App. 158 (2016).  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of her service-connected right knee disability.  The entire claims file should be made available to, and reviewed by, the examiner, and it should be confirmed that such records were available for review.  

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  These determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible. See Correia v. McDonald, 28 Vet. App. 158 (2016).  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

5. The Veteran must be notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that she was properly notified of the examination must be associated with the record.

6.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.












The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




